Citation Nr: 1024655	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for an acquired 
psychiatric disorder, diagnosed as psychoneurosis, anxiety type, 
currently rated as 30 percent disabling, including entitlement to 
a rating higher than 10 percent prior to January 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (the Board) is from 
an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
continued a 10 percent rating for psychoneurosis.  In a June 2009 
rating decision, the RO increased the rating to 30 percent 
effective January 30, 2008, the date of receipt of the Veteran's 
claim.

The Veteran provided testimony before the Board at the VARO in 
April, 2010; a transcript is of record.  At the hearing, the 
issue on appeal was characterized as entitlement to a rating 
higher than 10 percent prior to January 2008 and entitlement to a 
rating higher than 30 percent as of January 2008.  As an increase 
in rating may be assigned up to one year prior to the date of 
receipt of claim pursuant to 38 C.F.R. § 3.400(o)(2), the Board 
has recharacterized the issue as stated on the title page of this 
decision to be consistent with the issue as discussed at the 
personal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requests a higher rating for his psychiatric 
disability and credibly testified before the Board that he does 
not participate in regular treatment, but would like to seek 
additional treatment.  He is seen by a private physician annually 
for a physical and prescribed medication.  The Veteran testified 
that he has worked part-time as a security guard, only watching 
an empty parking lot on the week-ends so as to avoid people and 
to get out of the house.  He stated that his anxiety and various 
symptoms that he associates with his service-connected disability 
have worsened since he underwent VA examination in February 2008.

The clinical data submitted since the Veteran filed his claim for 
an increased rating in January 2008 includes a private 
physician's records dated from 2001 to 2003.  The only Global 
Assessment of Functioning (GAF) score recorded therein was 58 in 
March 2001.  This score reflects moderate symptoms as per the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  

The private treatment records show that the Veteran was having 
difficulty with various jobs and his daily living.  He had 
undergone some counseling and therapy sessions, but this had 
ceased, and it is unclear whether he stopped treatment on his own 
volition or if the care-givers moved away from the practice.  The 
Veteran's testimony reveals that he had a change in primary 
physicians within the same practice.  Nonetheless, there is some 
question as to whether all private treatment records are 
associated with the claims folder.

The private physician identified by the Veteran as his primary 
care physician evaluated the Veteran in January 2008.  She noted 
having last seen the Veteran in May 2006, felt that his anxiety 
was doing well and medications were continued; he was encouraged 
to continue exercising and find ways to volunteer and get out of 
the house as he was noted to be retired.  A GAF was not provided 
nor was an opinion as to the Veteran's social or occupational 
impairment due to his psychoneurosis.

The Veteran underwent VA in February 2008, which was accomplished 
without the claims file.  At that time, the Veteran said that he 
had worked for five years as a federal officer with Homeland 
Security until he retired in October 2007.  He said that his 
financial support came from VA benefits, a pension from Detroit 
Edison, and Social Security Administration (SSA) disability 
benefits.  He had also worked part-time testing vehicles for Ford 
Motor Company.  The Veteran complained of insomnia, marital 
stress, persistent anxiety, fatigue and a loss of interest in 
being with others.  The examiner felt that the appropriate 
diagnosis was anxiety disorder, not otherwise specified, and 
assigned a GAF score of 68.  Unfortunately, this report does not 
include an opinion as to social and/or occupational impairment.

In his Notice of Disagreement submitted in May 2008, the Veteran 
reported that he had additional treatment records that had not 
been obtained.  He also stated that he had been prescribed 
Citalopram by the private physician reporting above and still had 
many thoughts of suicide, a myriad of anger and rage problems 
within his family and neighborhood, was introverted, had mood 
swings and experienced bi-polar episodes.

At the personal hearing in April 2010, the Veteran testified that 
he had last seen his internal medicine physician in early 2009 
and she had prescribed medication for his anxiety; specifically, 
"Ditalison", 50 mg., once a day, a dosage that had been 
constant for three years.  The Veteran described his daily life 
as staying in his room except for his weekend security job or 
going out to eat; that it had been fifteen years since he slept 
with his wife; that his anger and anxiety had increased and he 
used filthy words and was verbally and sometimes physically 
abusive.  He was depressed and could not sleep at night, and 
stayed in bed and thought about suicide but knew it was not 
right.  

In reviewing the record, the Board finds that there is ample 
evidence to show that the Veteran's mental health disability 
warrants a rating in excess of the 30 percent now assigned, at 
least to the 50 percent level; however, given the incomplete and 
inconsistent evidence as to the actual severity of the 
disability, the matter must be remanded for additional 
development pursuant to 38 C.F.R. 3.159.  The Board regrets the 
need to spend additional time before reaching a determination on 
the merits, but finds that the most advantageous action is to 
further develop the claim to determine if criteria for a rating 
even higher than 50 percent may be assigned.  Specifically, SSA 
records and current treatment records must be obtained and a VA 
examination must be provided that includes review of the totality 
of the medical record and an opinion as to the social and 
occupational impairment experienced by this Veteran.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
necessary releases to request all private 
treatment records from his treating physician 
and any other source identified by the 
Veteran.  Obtain the records and associate 
them with the claims folder.

2.  Determine if the Veteran has begun 
treatment at a VA medical facility as 
indicated that he would like to do at his 
April 2010 hearing.  Obtain any and all VA 
treatment records for a psychiatric 
disability.

3.  Obtain all records associated with 
disability benefits from SSA and associate 
them with the claims folder.  If a negative 
response is received to the request for 
records, include it in the claims folder.

4.  Perform a social and industrial survey to 
determine the limitations of the Veteran's 
daily activities as a result of his 
psychiatric disability.  Have a written 
report with an opinion as to the Veteran's 
employability associated with the claims 
folder.

5.  After items 1 to 4 are completed, 
schedule the Veteran for a 
psychiatric/psychological evaluation to 
determine the severity of his disability; all 
necessary testing should be performed.  The 
examiner should review all evidence in the 
claims file, including the results of the 
ordered social and industrial survey, and 
provide a detailed discussion of the current 
symptoms and all facets of the Veteran's 
disability picture.  A GAF score and an 
opinion as to whether the Veteran has 
experienced the same level of impairment due 
to psychiatric disability since January 2007 
or whether it is believed that it has 
worsened in severity should be provided.  
Particular effort should be made to describe 
the impact his mental health issues have on 
his daily life, including occupational 
impairment.  All opinions provided must be 
supported with complete rationale.

6.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for increased compensation on all 
applicable schedular and extraschedular 
bases.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

